DeCourcy, J.
The defendant company was engaged in the sale of capital stock of the Finance Corporation of New England, selling mainly to small investors, upon the deferred payment plan. The plaintiff was employed by the defendant as a salesman, under an oral contract. He consummated a sale to one McTarnahan of two hundred shares of the Finance Corporation stock; the purchaser paid the defendant $3,000 on account of the same; and the plaintiff received his commission of $5 per share. Afterward McTarnahan agreed to purchase three hundred additional shares;. and this was incorporated with his original contract. The result was one contract for five hundred shares, at $65 per share, with an initial payment of $3,000, and a promissory note of $29,500. No other payment was made, and the contract was cancelled later, but without the knowledge of the plaintiff. This action was brought to recover a commission of $5 per share on the sale of five hundred shares; with a credit for said $1,000 received by the plaintiff. A verdict was rendered in his favor; and the only question raised by the defendant’s exceptions is whether there was evidence to warrant it
The general arrangement was that a salesman was to get no commission unless a minimum. payment of $15 per share was made by the purchaser. There was evidence, however, that some sales were made with initial payments less than $15 per share, and that commissions were paid on these contracts before $15 was fully paid in. The plaintiff also testified, in substance, that in the verbal contract of employment between him and Mr. Robb, the defendant’s president and treasurer, it was agreed that “other *447arrangements with reference to said initial payment were made subject to Mr. Robb’s say-so,” and that “he never was instructed that it was necessary for him to wait until a minimum payment of $15 per share had been made before he received his commission.” He also testified that when he insisted that the note for $29,500 constituted payment, that Mr. Robb said he (the plaintiff) would “get the cash,” but refused to pay him at that time. This as well as other like testimony of the plaintiff was contradicted by the witnesses for the defendant; but it entitled him to go to the jury; and, if believed, warranted a verdict in his favor.

Exceptions overruled.